Exhibit 10.3

Execution Version

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) dated as of November 9, 2012, among
MCJUNKIN RED MAN CORPORATION, a Delaware corporation (the “Borrower”), MRC
Global Inc., a Delaware corporation (the “Parent Grantor”) each of the
Subsidiaries of the Parent Grantor listed on the signature pages hereto (each
such entity being a “Subsidiary Grantor” and, collectively, the “Subsidiary
Grantors”; the Parent Grantor, the Subsidiary Grantors and the Borrower are
referred to collectively as the “Grantors”) and U.S. Bank National Association,
as Collateral Trustee (in such capacity, together with any successor collateral
trustee appointed pursuant to Section 6.2 of the Collateral Trust Agreement (as
hereinafter defined), the “Collateral Trustee”) for the benefit of the Secured
Parties (as defined below).

W I T N E S S E T H:

WHEREAS, reference is made to (a) that certain Term Loan Credit Agreement, dated
as of the date hereof (as it may be amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time, the “Credit Agreement”), by
and among the Borrower, the Parent Grantor, the Subsidiary Grantors named
therein, the Lenders party thereto from time to time, Bank of America, N.A., as
Administrative Agent (the “Term Agent”) and the Collateral Trustee; and (b) that
certain Collateral Trust Agreement, dated as of the date hereof (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Collateral Trust Agreement”), by and among the Parent Grantor, the Borrower,
the Subsidiary Grantors from time to time party thereto, the Term Agent and the
Collateral Trustee;

WHEREAS, pursuant to the Term Loan Guarantee and Acknowledgement dated as of the
date hereof, among the Borrower, the other Guarantors (as defined therein) and
the Term Agent, as the same may be amended, restated or otherwise modified from
time to time (the “Term Guarantee Agreement”), the Borrower, the Parent Grantor
and the Subsidiary Grantors party thereto have agreed to unconditionally and
irrevocably guarantee, as primary obligor and not merely as surety, to the Term
Agent for the benefit of the Lenders and the other Guaranteed Parties (as
defined therein), the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Borrower’s
obligations under the Credit Agreement and the other Guaranteed Obligations (as
defined therein);

WHEREAS, pursuant to the Credit Agreement, each Grantor is willing to secure
(i) its obligations under the Credit Agreement and (ii) certain other Secured
Obligations by granting Liens on its assets to the Collateral Trustee, as
contemplated by this Agreement;

WHEREAS, the proceeds of the Loans will be used in part to enable the Borrower
to repay in full certain of its existing indebtedness that each Subsidiary
Guarantor has unconditionally guaranteed and make valuable transfers to the
Parent Grantor and the Subsidiary Grantors in connection with the operation of
their respective businesses;



--------------------------------------------------------------------------------

WHEREAS, each Grantor acknowledges that it will derive substantial direct and
indirect benefit from the incurrence of the Loans and from the transactions
contemplated by the Credit Documents and the other transactions contemplated by
the other Term Priority Lien Documents; and

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the Lenders obligation to make the Loans thereunder, that the
Grantors shall have granted the security interest contemplated by this
Agreement.

NOW, THEREFORE, in consideration of the premises and to induce the Term Agent
and the Collateral Trustee to enter into the Credit Documents and to induce the
Lenders to make their respective extensions of credit and other accommodations
as set forth in the Term Priority Lien Documents, the Grantors hereby agree with
the Collateral Trustee for the benefit of the Secured Parties, as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, all capitalized terms used herein
(including the preamble and recitals hereto) and not otherwise defined herein
shall have the meanings given to them in the Credit Agreement or, if not defined
therein, in the UCC.

(b) The following terms shall have the following meanings:

“Additional Term Debt Facility” shall mean one or more debt facilities, credit
agreements, note purchase agreements, commercial paper facilities, indentures or
other agreements for which the requirements of Section 5.6 of the Intercreditor
Agreement and the requirements of Section 3.8 of the Collateral Trust Agreement
have been satisfied, in each case with banks, lenders, purchasers, investors or
trustees, agents or other representatives of any of the foregoing providing for
revolving credit loans, term loans, receivables financing (including through the
sale of receivables or interests in such receivables to such lenders or other
persons or to special purpose entities formed to borrow from such lenders or
other persons against such receivables or sell such receivables or interests in
such receivables), letters of credit, notes, bonds or other borrowings or
extensions of credit or issuances of debt securities, in each case, as amended,
restated, modified, renewed, refunded, restated, restructured, increased,
supplemented, replaced or refinanced in whole or in part from time to time in
accordance with each applicable document; provided that neither the Revolving
Credit Agreement, the Term Loan Credit Agreement, any Subordinated Lien Debt
Facility nor any Refinancing (as such terms are defined in the Intercreditor
Agreement) of any of the foregoing in this proviso shall constitute an
Additional Term Debt Facility at any time.

“Additional Term Documents” shall mean the Additional Term Debt Facility and the
Additional Term Security Documents.

 

2



--------------------------------------------------------------------------------

“Additional Term Secured Parties” shall mean, at any time, the Collateral
Trustee, the trustee, agent or other representative of the holders of any
Indebtedness under any Additional Term Debt Facility, the beneficiaries of each
indemnification obligation undertaken by any Grantor under any Additional Term
Document and each other holder of, or obligee in respect of, or any holder or
lender pursuant to any Additional Term Obligations (as defined in the
Intercreditor Agreement) outstanding at such time; provided that the Term
Secured Parties shall not be deemed Additional Term Secured Parties.

“Additional Term Security Documents” shall mean the Additional Term Debt
Facility (insofar as the same grants a Lien on the Collateral) and all
collateral trust agreements, security agreements, pledge agreements, collateral
assignments, mortgages, deeds of trust, control agreements, guarantees, notes
and any other documents or instruments now existing or entered into after the
date hereof that create Liens on any assets or properties of any Grantor to
secure any Secured Obligations of the Grantors owed thereunder to any Additional
Term Secured Parties or under which rights or remedies with respect to such
Liens are governed.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Collateral” shall have the meaning provided in Section 2 hereof.

“Collateral Account” shall mean any collateral account established by the
Collateral Trustee as provided in Section 5.1 or Section 5.3.

“Collateral Trust Agreement” shall have the meaning assigned to such term in the
preamble hereto.

“Collateral Trustee” shall have the meaning assigned to such term in the
preamble hereto.

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, and (ii) in the case of any
Security Entitlement, “control,” as such term is defined in Section 8-106 of the
UCC.

“Control Agreements” shall mean, collectively, Deposit Account Control
Agreements and the Securities Account Control Agreements.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, naming any Grantor as licensor or licensee, granting any right to any
third party under any copyright now or hereafter owned by any Grantor (including
all Copyrights) or that any Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement,
including those listed on Schedule I (as such schedule may be amended or
supplemented from time to time).

 

3



--------------------------------------------------------------------------------

“copyrights” shall mean, with respect to any Person, all of the following now
owned or hereafter acquired by such Person: (i) all copyright rights in any work
subject to the copyright laws of the United States, any other country or any
group of countries, whether as author, assignee, transferee or otherwise, and
(ii) all registrations and applications for registration of any such copyright
in the United States or any other country, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office.

“Copyrights” shall mean all copyrights now owned or hereafter acquired by any
Grantor, including those listed on Schedule II (as such schedule may be amended
or supplemented from time to time).

“Credit Agreement” shall have the meaning assigned to such term in the recitals
hereto.

“Deposit Account Control Agreement” shall mean an agreement that is reasonably
satisfactory to the Term Agent and Collateral Trustee establishing Control in
favor of the Collateral Trustee with respect to any Deposit Account.

“Deposit Accounts” shall mean, collectively, with respect to each Grantor,
(i) all “deposit accounts” as such term is defined in Article 9 of the UCC and
in any event shall include all accounts and sub-accounts relating to any of the
foregoing accounts and (ii) all cash, funds, checks, notes and instruments from
time to time on deposit in any of the accounts or sub-accounts described in
clause (i) of this definition.

“Designated Hedge Agreement” shall have the meaning assigned to such term in the
Term Guarantee Agreement.

“Designated Hedge Provider” shall mean each Lender Counterparty party to a
Designated Hedge Agreement, to the extent such Lender Counterparty has executed
and delivered (i) a Collateral Trust Joinder (as defined in the Collateral Trust
Agreement) in accordance with Section 3.8(a) of the Collateral Trust Agreement,
(ii) a Guarantee Agreement Hedge Provider Joinder (as defined in the Term
Guarantee Agreement) in accordance with Section 20 of the Term Guarantee
Agreement and (iii) a Pledge Agreement Hedge Provider Joinder (as defined in the
Term Pledge Agreement) in accordance with Section 26 of the Term Pledge
Agreement.

“Equipment” shall mean all “equipment,” as such term is defined in Article 9 of
the UCC, now or hereafter owned by any Grantor or to which any Grantor has
rights and, in any event, shall include all machinery, equipment, computers,
furnishings, appliances, fixtures, tools and vehicles (in each case, regardless
of whether characterized as equipment under the UCC) now or hereafter owned by
any Grantor or to which any Grantor has rights and any and all Proceeds,
accessions, additions, substitutions and replacements of any of the foregoing,
wherever located, together with all attachments, components, parts, equipment
and accessories installed thereon or affixed thereto; but

 

4



--------------------------------------------------------------------------------

excluding equipment to the extent it is subject to a Lien permitted by the
Credit Agreement and the terms of the Indebtedness securing such Lien prohibit
assignment of, or granting of a security interest in, such Grantor’s rights and
interests therein (other than to the extent that any such prohibition would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law), provided, that immediately upon the repayment of all
Indebtedness secured by such Lien, such Grantor shall be deemed to have granted
a Security Interest in all the rights and interests with respect to such
equipment.

“Excluded Swap Obligation” shall mean, with respect to any Grantor, any
obligation (a “Swap Obligation”) to pay or perform under any agreement, contract
or transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
Guarantee of such Grantor of, or the grant by such Grantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof).

“General Intangibles” shall mean all “general intangibles” as such term is
defined in Article 9 of the UCC, including “payment intangibles” also as such
term is defined in Article 9 of the UCC, and, in any event, including with
respect to any Grantor, all contracts, agreements, instruments and indentures in
any form, and portions thereof, to which such Grantor is a party or under which
such Grantor has any right, title or interest or to which such Grantor or any
property of such Grantor is subject, as the same may from time to time be
amended, supplemented or otherwise modified, including (a) all rights of such
Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (b) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guarantee with respect thereto, (c) all claims
of such Grantor for damages arising out of any breach of or default thereunder
and (d) all rights of such Grantor to terminate, amend, supplement, modify or
exercise rights or options thereunder, to perform thereunder and to compel
performance and otherwise exercise all remedies thereunder, in each case to the
extent the grant by such Grantor of a Security Interest pursuant to this
Agreement in its right, title and interest in any such contract, agreement,
instrument or indenture (i) is not prohibited by such contract, agreement,
instrument or indenture without the consent of any other party thereto,
(ii) would not give any other party to any such contract, agreement, instrument
or indenture the right to terminate its obligations thereunder or (iii) is
permitted with consent if all necessary consents to such grant of a Security
Interest have been obtained from the other parties thereto (other than to the
extent that any such prohibition referred to in clauses (i), (ii) and
(iii) would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the Uniform Commercial Code (or any successor provision or provisions)
of any relevant jurisdiction or any other applicable law) (it being understood
that the foregoing shall not be deemed to obligate such Grantor to obtain such
consents), provided that the foregoing limitation shall not affect, limit,
restrict or impair the grant by such Grantor of a Security Interest pursuant to
this Agreement in any Account or any money or other amounts due or to become due
under any such contract, agreement, instrument or indenture.

 

5



--------------------------------------------------------------------------------

“Grantor” shall have the meaning assigned to such term in the recitals hereto.

“Insolvency or Liquidation Proceeding” shall mean: (1) any voluntary or
involuntary case or proceeding under the Bankruptcy Code with respect to any
Grantor; (2) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of their respective assets; (3) any liquidation,
dissolution, reorganization or winding up of any Grantor whether voluntary or
involuntary and whether or not involving insolvency or bankruptcy (except any
such transaction by a Subsidiary of the Parent Grantor permitted under the
Credit Agreement); or (4) any assignment for the benefit of creditors or any
other marshalling of assets and liabilities of any Grantor.

“Intellectual Property” shall mean all of the following now owned or hereafter
acquired by any Grantor: rights, priorities and privileges relating to
intellectual property, whether arising under United States, multinational or
foreign laws, including the Trade Secrets, the Copyrights, the Patents, the
Trademarks and the Licenses and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom, in each case to the extent the grant by such
Grantor of a Security Interest pursuant to this Agreement in any such rights,
priorities and privileges relating to intellectual property (i) is not
prohibited by any contract, agreement or other instrument governing such rights,
priorities and privileges without the consent of any other party thereto,
(ii) would not give any other party to any such contract, agreement or other
instrument the right to terminate its obligations thereunder or (iii) is
permitted with consent if all necessary consents to such grant of a Security
Interest have been obtained from the relevant parties (other than to the extent
that any such prohibition referred to in clauses (i), (ii) and (iii) would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law) (it being understood that the foregoing shall not be
deemed to obligate such Grantor to obtain such consents).

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 9 hereof.

“Investment Property” shall mean all Securities (whether certificated or
uncertificated), Security Entitlements, Securities Accounts, Commodity Contracts
and Commodity Accounts of any Grantor (other than as pledged (or as expressly
excluded from the requirement to be pledged) pursuant to the Term Pledge
Agreement), whether now or hereafter acquired by any Grantor, in each case to
the extent the grant by a Grantor of a Security Interest therein pursuant to
this Agreement in its right, title and interest in any such Investment Property
(i) is not prohibited by any contract, agreement, instrument or indenture
governing such Investment Property without the consent of any other party
thereto, (ii) would not give any other party to any such contract, agreement,

 

6



--------------------------------------------------------------------------------

instrument or indenture the right to terminate its obligations thereunder or
(iii) is permitted with consent if all necessary consents to such grant of a
Security Interest have been obtained from the other parties thereto (other than
to the extent that any such prohibition referred to in clauses (i), (ii) and
(iii) would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law) (it being understood that the
foregoing shall not be deemed to obligate such Grantor to obtain such consents).

“Lender Counterparty” means each Lender or any Affiliate of a Lender that is a
counterparty to a Designated Hedge Agreement (including any Person that ceases
to be a Lender (or any Affiliate thereof) (a) on the date such Lender becomes a
party to the Credit Agreement or (b) as of the date such Designated Hedge
Agreement was entered into.

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense to which any Grantor is a party.

“Parent Grantor” shall have the meaning assigned to such term in the preamble
hereto.

“Patent License” shall mean any written agreement, now or hereafter in effect,
naming any Grantor as licensor or licensee, granting to any third party any
right to make, use or sell any invention on which a patent, now or hereafter
owned by any Grantor (including all Patents) or that any Grantor otherwise has
the right to license, is in existence, or granting to any Grantor any right to
make, use or sell any invention on which a patent, now or hereafter owned by any
third party, is in existence, and all rights of any Grantor under any such
agreement, including those listed on Schedule III (as such schedule may be
amended or supplemented from time to time).

“patents” shall mean, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all letters patent of the United
States or the equivalent thereof in any other country or group of countries, all
registrations and recordings thereof, and all applications for letters patent of
the United States or the equivalent thereof in any other country, including
registrations, recordings and pending applications in the United States Patent
and Trademark Office or any similar offices in any other country, and (b) all
reissues, continuations, divisions, continuations-in-part, renewals,
reexaminations or extensions thereof, all rights corresponding thereto
throughout the world and all inventions and improvements disclosed or claimed
therein, including the right to make, use and/or sell the inventions disclosed
or claimed therein.

“Patents” shall mean all patents now owned or hereafter acquired by any Grantor,
including those listed on Schedule IV (as such schedule may be amended or
supplemented from time to time).

“PNC Accounts” shall have the meaning assigned to such term in Section 3.2(c)
hereof.

 

7



--------------------------------------------------------------------------------

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC and, in any event, shall include with respect to any Grantor, any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, and shall include
(a) all cash and negotiable instruments received by or held on behalf of the
Collateral Trustee, (b) any claim of any Grantor against any third party for
(and the right to sue and recover for and the rights to damages or profits due
or accrued arising out of or in connection with) (i) past, present or future
infringement of any Patent now or hereafter owned by any Grantor, or licensed
under a Patent License, (ii) past, present or future infringement or dilution of
any Trademark now or hereafter owned by any Grantor or licensed under a
Trademark License or injury to the goodwill associated with or symbolized by any
Trademark now or hereafter owned by any Grantor, (iii) past, present or future
breach of any License and (iv) past, present or future infringement of any
Copyright now or hereafter owned by any Grantor or licensed under a Copyright
License and (c) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

“Secured Obligations” shall mean the collective reference to (i) the due and
punctual payment of (x) the principal of and premium, if any, and interest at
the applicable rate provided in the Term Priority Lien Documents (including
interest at the contract rate applicable upon default accrued or accruing after
the commencement of any proceeding, under the Bankruptcy Code or any applicable
provision of comparable state or foreign law, whether or not such interest is an
allowed claim in such proceeding) on the Term Priority Lien Debt, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (y) each payment required to be made by any Grantor
under the Term Priority Lien Documents, when and as due, including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral, and (z) all other monetary obligations, including fees,
costs, payments for early termination of Designated Hedge Agreements, expenses
and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
proceeding under the Bankruptcy Code or any applicable provision of comparable
state or foreign law, whether or not such interest is an allowed claim in such
proceeding), of any Grantor to any of the Secured Parties under the Term
Priority Lien Documents, (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of any Grantor under or pursuant to this
agreement or any other Term Priority Lien Document and (iii) the due and
punctual payment of all obligations of each Grantor under each Designated Hedge
Agreement (and each guaranty entered into in connection with each such
Designated Hedge Agreement) with a counterparty that is a Designated Hedge
Provider, provided that Secured Obligations shall in no event include Excluded
Swap Obligations.

“Secured Parties” shall mean, collectively, (i) the Term Secured Parties,
(ii) the Additional Term Secured Parties, if any, (iii) each Designated Hedge
Provider that executes and delivers a Security Agreement Hedge Provider Joinder
pursuant to Section 8.2 hereof and (iv) any successors, indorsees, transferees
and assigns of each of the foregoing.

 

8



--------------------------------------------------------------------------------

“Security Agreement Hedge Provider Joinder” shall have the meaning assigned to
such term in Section 8.2 hereof.

“Securities Account Control Agreement” shall mean an agreement that is
reasonably satisfactory to the Term Agent and the Collateral Trustee
establishing Control in favor of the Collateral Trustee with respect to any
Securities Account.

“Security Interest” shall have the meaning provided in Section 2 hereof.

“Subsidiary Grantor” shall have the meaning assigned to such term in the
preamble hereto.

“Swap Obligation” shall have the meaning assigned to such term in the definition
of “Excluded Swap Obligation”.

“Term Agent” shall have the meaning assigned to such term in the recitals
hereto.

“Term Collateral Documents” shall mean this Agreement and the other “Security
Documents” (as defined in the Credit Agreement) and any other agreement,
document or instrument pursuant to which a Lien is granted securing any Term
Obligations or under which rights or remedies with respect to such Liens are
governed.

“Term Documents” shall mean the Credit Agreement, this Agreement, the other Term
Collateral Documents and the other “Credit Documents” (as defined in the Credit
Agreement) and each of the other agreements, documents and instruments providing
for or evidencing any other Term Obligation, and any other document or
instrument executed or delivered at any time in connection with any Term
Obligations, including any intercreditor or joinder agreement among holders of
Term Obligations, to the extent such are effective at the relevant time, as each
may be amended, supplemented, refunded, deferred, restructured, replaced or
refinanced from time to time in whole or in part (whether with the Term Agent,
the Collateral Trustee and the Lenders or other agents and lenders or
otherwise), in each case in accordance with the provisions of this Agreement.

“Term Guarantee Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Term Obligations” shall mean all Secured Obligations outstanding under the
Credit Agreement and the other Term Documents. “Term Obligations” shall include
all interest accrued or accruing (or which would, absent commencement of an
Insolvency or Liquidation Proceeding, accrue) after commencement of an
Insolvency or Liquidation Proceeding in accordance with the rate specified in
the relevant Term Document whether or not the claim for such interest is allowed
as a claim in such Insolvency or Liquidation Proceeding.

 

9



--------------------------------------------------------------------------------

“Term Pledge Agreement” shall mean the Pledge Agreement, dated as of the date
hereof, among the Borrower, the other Pledgors (as defined therein) party
thereto from time to time and the Collateral Trustee, as the same may be
amended, restated or otherwise modified from time to time.

“Term Priority Lien Claimholders” shall mean, at any relevant time, the holders
of Secured Obligations at that time, including the Lenders, the Term Agent and
the Collateral Trustee, under the Term Priority Lien Documents.

“Term Priority Lien Debt” shall mean, collectively, the Loans, all additional
notes, loans or other indebtedness issued or incurred under any Additional Term
Documents and with respect to which the requirements of Section 5.6 of the
Intercreditor Agreement and Section 3.8 of the Collateral Trust Agreement have
been satisfied, and all notes, loans or other indebtedness issued or incurred
under any Refinancing thereof.

“Term Priority Lien Documents” shall mean, collectively, the Term Documents and
the Additional Term Documents.

“Term Secured Parties” shall mean, at any time, the Term Agent, the Collateral
Trustee, the trustees, agents and other representatives of the Lenders and
holders of other Term Priority Lien Debt (including Designated Hedge Providers),
the beneficiaries of each indemnification obligation undertaken by any Grantor
under any Term Priority Lien Document and each other holder of, or obligee in
respect of, any holder or lender pursuant to any Term Priority Lien Document
outstanding at such time; provided that the Additional Term Secured Parties
shall not be deemed Term Secured Parties.

“Trade Secrets” shall mean all information used or useful arising from the
business including all goodwill, trade secrets, trade secret rights, know-how,
customer lists, processes of production, ideas, confidential business
information, techniques, processes, formulas and all other proprietary
information.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, naming any Grantor as licensor or licensee, granting to any third party
any right to use any trademark now or hereafter owned by any Grantor (including
any Trademark) or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement,
including those listed on Schedule V (as such schedule may be amended or
supplemented from time to time).

“trademarks” shall mean, with respect to any Person, all of the following now
owned or hereafter acquired by such Person: (i) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, Internet domain names, trade styles, trade dress, logos, other source or
business identifiers, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof (if any), and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar

 

10



--------------------------------------------------------------------------------

offices in any State of the United States or any other country or any political
subdivision thereof, and all extensions or renewals thereof, (ii) all goodwill
associated therewith or symbolized thereby and (iii) all other assets, rights
and interests that uniquely reflect or embody such goodwill.

“Trademarks” shall mean all trademarks now owned or hereafter acquired by any
Grantor, including those listed on Schedule VI (as such schedule may be amended
or supplemented from time to time); provided that any “intent to use” Trademark
applications for which a “Statement of Use” or “Amendment to Allege Use” has not
been filed (but only until such statement is filed) are excluded from this
definition.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Trustee’s and the Secured Parties’ Security Interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

(c) The words “hereof’, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
clause and Schedule references are to this Security Agreement unless otherwise
specified. The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

2. Grant of Security Interest.

(a) Each Grantor hereby bargains, sells, conveys, assigns, sets over, mortgages,
pledges, hypothecates and transfers to the Collateral Trustee, for the ratable
benefit of the Secured Parties, and grants to the Collateral Trustee, for the
ratable benefit of the Secured Parties a lien on and continuing security
interest in (the “Security Interest”), all of its right, title and interest in,
to and under all of the following property (other than any property not required
to be pledged pursuant to Section 9.13 of the Credit Agreement) now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

(i) all Accounts;

 

11



--------------------------------------------------------------------------------

(ii) all Chattel Paper;

(iii) all Commercial Tort Claims, if any;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Intellectual Property;

(ix) all Inventory;

(x) all Investment Property;

(xi) all Letters of Credit and Letter-of-Credit Rights;

(xii) all Money;

(xiii) all Supporting Obligations;

(xiv) all Collateral Accounts;

(xv) all books and records pertaining to the Collateral;

(xvi) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing.

(b) Each Grantor hereby irrevocably authorizes the Collateral Trustee and its
Affiliates, counsel and other representatives, at any time and from time to
time, to file or record financing statements, amendments to financing statements
and, with notice to the Borrower, other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Collateral Trustee reasonably determines appropriate to perfect the Security
Interests of the Collateral Trustee under this Agreement, and such financing
statements and amendments may describe the Collateral covered thereby as “all
assets” or “all personal property” or words of similar effect, whether now owned
or hereafter acquired. Each Grantor hereby also authorizes the Collateral
Trustee and its Affiliates, counsel and other representatives, at any time and
from time to time, to file continuation statements with respect to previously
filed financing statements. A photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction to
the Collateral Trustee.

 

12



--------------------------------------------------------------------------------

Each Grantor hereby agrees to provide to the Collateral Trustee, promptly upon
request, any information reasonably necessary to effectuate the filings or
recordings authorized by this Section 2(b).

The Collateral Trustee is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interests granted by each Grantor
hereunder, without the signature of any Grantor, and naming any Grantor or the
Grantors as debtors and the Collateral Trustee, as the case may be, as secured
party.

This Agreement secures the payment of all the Secured Obligations. Without
limiting the generality of the foregoing, this Agreement secures the payment of
all amounts that constitute part of the Secured Obligations and would be owed to
the Collateral Trustee or the Secured Parties under the Term Priority Lien
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
any Grantor.

The Security Interests are granted as security only and shall not subject the
Collateral Trustee or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral.

3. Representations and Warranties.

Each Grantor hereby represents and warrants to the Collateral Trustee and each
other Secured Party that:

3.1. Title; No Other Liens. Except for (a) the Security Interest granted to the
Collateral Trustee for the ratable benefit of the Secured Parties pursuant to
this Agreement, (b) the Liens permitted by the Credit Agreement and (c) any
Liens securing Indebtedness which is no longer outstanding or any Liens with
respect to commitments to lend which have been terminated, such Grantor owns
each item of the Collateral free and clear of any and all Liens or claims of
others. No security agreement, financing statement or other public notice with
respect to all or any part of the Collateral that evidences a Lien securing any
material Indebtedness is on file or of record in any public office, except such
as (i) have been filed in favor of the Collateral Trustee for the ratable
benefit of the Secured Parties pursuant to this Agreement, (ii) are permitted by
the Credit Agreement or (iii) evidence Liens securing Indebtedness which is no
longer outstanding or Liens with respect to commitments to lend which have been
terminated.

3.2. Perfected First Priority Liens. (a) This Agreement is effective to create
in favor of the Collateral Trustee, for its benefit and for the benefit of the
Secured Parties, legal, valid and enforceable Security Interests in the
Collateral, subject to the effects of bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and general equitable principles.

 

13



--------------------------------------------------------------------------------

(b) Subject to the limitations set forth in clause (c) of this Section 3.2, the
Security Interests granted pursuant to this Agreement (i) will constitute valid
and perfected Security Interests in the Collateral (as to which perfection may
be obtained by the filings or other actions described in clause (A), (B), or
(C) of this paragraph in favor of the Collateral Trustee, for the ratable
benefit of the Secured Parties, as collateral security for the Secured
Obligations, upon (A) the filing of all financing statements, in each case,
naming each Grantor as “debtor” and the Collateral Trustee as “secured party”
and describing the Collateral in the filing offices specified in Schedule
3.2(b), (B) delivery to Collateral Trustee (or its bailee) of all Instruments,
Chattel Paper, Certificated Securities and Negotiable Documents, in each case,
properly endorsed for transfer or in blank, and (C) completion of the filing and
recording of fully executed agreements in the form hereof (or a supplement
hereto) and containing a description of all Collateral constituting Patents and
Trademarks in the United States Patent and Trademark Office (or any successor
office) within the three month period (commencing as of the date hereof) or,
with respect to all Collateral constituting Patents and registered Trademarks
acquired after the date hereof, within three months thereafter, and all
Collateral constituting registered Copyrights in the United States Copyright
Office (or a successor office) within the one month period (commencing as of the
date hereof) or, with respect to all Collateral constituting Copyrights acquired
after the date hereof, within one month thereafter pursuant to 35 USC § 261, and
15 USC § 1060, or 17 USC § 205 and the regulations thereunder, and otherwise as
may be required pursuant to the laws of any other necessary jurisdiction to the
extent that a security interest may be perfected by such filings and recordings,
and (ii) are prior to all other Liens on the Collateral other than Liens
permitted pursuant to Section 10.02 of the Credit Agreement.

(c) Notwithstanding anything to the contrary herein, no Grantor shall be
required to perfect the Security Interests granted by this Agreement (including
Security Interests in cash, cash accounts and Investment Property), other than
as provided in Section 4.4 below with respect to such cash, cash accounts and
Investment Property maintained in the Borrower’s accounts at PNC Bank, National
Association in existence on the date hereof (such accounts and any replacement
thereof, whether at PNC Bank, National Association or otherwise, the “PNC
Accounts”), by any means other than (i) filings pursuant to the UCC of the
relevant state(s), (ii) filings approved by United States government offices
with respect to Intellectual Property or (iii) delivery to the Collateral
Trustee (or its bailee) to be held in its possession of all Collateral
consisting of Instruments, Certificated Securities or Negotiable Documents;
provided that, with respect to subclause (iii), prior to the Discharge of
Revolving Credit Obligations (as defined in the Intercreditor Agreement), the
Grantors shall only be required to deliver such Collateral that constitutes
Revolving Credit Collateral (as defined in the Intercreditor Agreement) to the
Collateral Trustee to the extent (but only to the extent) delivery is required
at such time under the Revolving Credit Loan Documents (as defined in the
Intercreditor Agreement).

(d) It is understood and agreed that the Security Interests in cash and
Investment Property created hereunder shall not prevent the Grantors from using
such assets in the ordinary course of their respective businesses, subject to
the provisions of the Control Agreements with respect to such cash and
Investment Property.

 

14



--------------------------------------------------------------------------------

4. Covenants.

Each Grantor hereby covenants and agrees with the Collateral Trustee and the
Secured Parties that, from and after the date of this Agreement until the
Secured Obligations are paid in full:

4.1. Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the Security Interest created by this Agreement as a
perfected Security Interest having at least the priority described in
Section 3.1 and shall defend such Security Interest against the claims and
demands of all Persons whomsoever, in each case subject to Section 3.2(c).

(b) Such Grantor will furnish to the Collateral Trustee from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Collateral Trustee may reasonably request. In addition, within 60 days after the
end of each June and December, such Grantor will deliver to the Term Agent and
the Collateral Trustee a written supplement substantially in the form of Annex A
hereto with respect to any additional Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses acquired by such Grantor
after the date hereof, all in reasonable detail.

(c) Subject to clause (d) below and Section 3.2(c), each Grantor agrees that at
any time and from time to time, at the expense of such Grantor, it will execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements and other documents, including all applicable documents
required under Section 3.2(b)(C)), which may be required under any applicable
law, or which the Collateral Trustee may reasonably request, in order (i) to
grant, preserve, protect and perfect the validity and priority of the Security
Interests created or intended to be created hereby or (ii) to enable the
Collateral Trustee to exercise and enforce its rights and remedies hereunder
with respect to any Collateral, including the filing of any financing or
continuation statements under the UCC in effect in any jurisdiction with respect
to the Security Interests created hereby and all applicable documents required
under Section 3.2(b)(C), all at the expense of such Grantor.

(d) Notwithstanding anything in this Section 4.1 to the contrary, (i) with
respect to any assets acquired by such Grantor after the date hereof that are
required by the Credit Agreement to be subject to the Lien created hereby or
(ii) with respect to any Person that, subsequent to the date hereof, is required
by the Credit Agreement to become a party hereto, the relevant Grantor after the
acquisition or creation thereof shall promptly take all actions required by the
Credit Agreement or this Section 4.1.

4.2. Changes in Locations, Name, etc. Each Grantor will furnish to the
Collateral Trustee prompt written notice of any change (i) in its legal name,
(ii) in its

 

15



--------------------------------------------------------------------------------

jurisdiction of organization or location for purposes of the UCC, (iii) in its
identity or type of organization or corporate structure or (iv) in its Federal
Taxpayer Identification Number or organizational identification number. Each
Grantor agrees promptly to provide the Term Agent and the Collateral Trustee
with certified organizational documents reflecting any of the changes described
in the first sentence of this paragraph. Each Grantor also agrees promptly to
notify the Term Agent and the Collateral Trustee if any material portion of the
Collateral is damaged or destroyed.

4.3. Notices. Each Grantor will advise the Term Agent and the Collateral Trustee
promptly, in reasonable detail, of any Lien of which it has knowledge (other
than the Security Interests created hereby or Liens permitted under the Credit
Agreement) on any of the Collateral which would adversely affect, in any
material respect, the ability of the Collateral Trustee to exercise any of its
remedies hereunder.

4.4. PNC Accounts. Notwithstanding anything herein to the contrary, the Parent
Grantor will use commercially reasonable efforts (i) not to close any PNC
Account that is not an Excluded Deposit Account and (ii) to provide the
Collateral Trustee with a perfected Security Interest in the PNC Accounts (by
way of a Control Agreement, or otherwise) that are not Excluded Deposit Accounts
having at least the priority described in Section 3.1. For the avoidance of
doubt, the Parent Grantor will be permitted to replace any PNC Account in
accordance with the definition thereof with an account at PNC Bank, National
Association or otherwise.

5. Remedial Provisions.

5.1. Certain Matters Relating to Accounts. (a) At any time after the occurrence
and during the continuance of an Event of Default and after giving reasonable
notice to the Parent Grantor and any other relevant Grantor, the Collateral
Trustee shall have the right, but not the obligation, to make test verifications
of the Accounts in any manner and through any medium that the Collateral Trustee
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Collateral Trustee may require in connection
with such test verifications.

(b) The Collateral Trustee hereby authorizes each Grantor to collect such
Grantor’s Accounts and the Collateral Trustee may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default. If required in writing by the Collateral Trustee at any time
after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, when collected by any Grantor, (i) shall be forthwith
(and, in any event, within two Business Days) deposited by such Grantor in the
exact form received, duly endorsed by such Grantor to the Collateral Trustee if
required, in a Collateral Account maintained under the sole dominion and control
of and on terms and conditions reasonably satisfactory to the Collateral
Trustee, subject to withdrawal by the Collateral Trustee for the account of the
Secured Parties only as provided in Section 5.5, and (ii) until so turned over,
shall be held by such Grantor in trust for the Collateral Trustee and the
Secured Parties, segregated from other funds of such Grantor. Each such deposit
of Proceeds of Accounts shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

 

16



--------------------------------------------------------------------------------

(c) At the Collateral Trustee’s request at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall deliver to the
Collateral Trustee all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Accounts, including all
original orders, invoices and shipping receipts.

(d) Upon the occurrence and during the continuance of an Event of Default, a
Grantor shall not grant any extension of the time of payment of any of the
Accounts, compromise, compound or settle the same for less than the full amount
thereof, release, wholly or partly, any person liable for the payment thereof,
or allow any credit or discount whatsoever thereon if the Collateral Trustee
shall have instructed the Grantors not to grant or make any such extension,
credit, discount, compromise or settlement under any circumstances during the
continuance of such Event of Default.

(e) At the direction of the Collateral Trustee, upon the occurrence and during
the continuance of an Event of Default, each Grantor shall grant to the
Collateral Trustee to the extent assignable, an irrevocable, non-exclusive,
fully paid-up, royalty-free, worldwide license to use, assign, license or
sublicense any of the Intellectual Property now owned or hereafter acquired by
such Grantor. Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.

5.2. Communications with Account Debtors; Grantors Remain Liable. (a) The
Collateral Trustee in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default, after
giving reasonable notice to the relevant Grantor of its intent to do so,
communicate with obligors under the Accounts to verify with them to the
Collateral Trustee’s satisfaction the existence, amount and terms of any
Accounts.

(b) Upon the written request of the Collateral Trustee at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Accounts that the Accounts have been assigned to the
Collateral Trustee for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Trustee.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Collateral
Trustee nor any Secured Party shall have any obligation or liability under any
Account (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Trustee or any Secured Party of
any payment relating thereto, nor shall the Collateral Trustee or any Secured
Party be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any Account (or any agreement giving rise thereto),
to make any payment, to make any inquiry as to the nature or the sufficiency of
any payment received by it or as to the sufficiency of any performance by any
party thereunder, to present or file any claim, to take any action to enforce
any performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

17



--------------------------------------------------------------------------------

5.3. Proceeds to be Turned Over To Collateral Trustee. In addition to the rights
of the Collateral Trustee and the Secured Parties specified in Section 5.1 with
respect to payments of Accounts, if an Event of Default shall occur and be
continuing and the Collateral Trustee so requires by notice in writing to the
relevant Grantor (it being understood that the exercise of remedies by the Term
Secured Parties in connection with an Event of Default under Section 11.05 of
the Credit Agreement shall be deemed to constitute a request by the Collateral
Trustee for the purposes of this sentence and in such circumstances, no such
written notice shall be required), all Proceeds received by any Grantor
consisting of cash, checks and other near-cash items shall be held by such
Grantor in trust for the Collateral Trustee and the Secured Parties, segregated
from other funds of such Grantor, and shall, forthwith upon receipt by such
Grantor, be turned over to the Collateral Trustee in the exact form received by
such Grantor (duly endorsed by such Grantor to the Collateral Trustee, if
required). All Proceeds received by the Collateral Trustee hereunder shall be
held by the Collateral Trustee in a Collateral Account maintained under its
dominion and control and on terms and conditions reasonably satisfactory to the
Collateral Trustee. All Proceeds while held by the Collateral Trustee in a
Collateral Account (or by such Grantor in trust for the Collateral Trustee and
the Secured Parties) shall continue to be held as collateral security for all
the Secured Obligations and shall not constitute payment thereof until applied
as provided in Section 5.4.

5.4. Application of Proceeds. The Collateral Trustee shall apply the proceeds of
any collection or sale of the Collateral as well as any Collateral consisting of
cash, at any time after receipt during the continuation of an Event of Default
as follows:

(a) first, to the payment of all reasonable and documented costs and expenses
incurred by the Collateral Trustee in connection with such collection or sale or
otherwise in connection with this Agreement, the other Term Priority Lien
Documents or any of the Secured Obligations, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Collateral Trustee hereunder or under any other Term
Priority Lien Document on behalf of any Grantor and any other reasonable and
documented costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Term Priority Lien Document;

(b) second, to payment of that portion of the Secured Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Term Secured Parties (including fees, disbursements and other charges of
counsel arising under the Term Documents, ratably among them in proportion to
the respective amounts described in this clause second payable to them;

(c) third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Secured Obligations then owing under the Term
Documents, ratably among the Term Secured Parties in proportion to the
respective amounts described in this clause third held by them;

 

18



--------------------------------------------------------------------------------

(d) fourth, to payment of that portion of the Secured Obligations constituting
either (i) unpaid principal the Secured Obligations then owing under the Term
Documents or (ii) otherwise constituting payments for early termination of
Designated Hedge Agreements, ratably among the Term Secured Parties in
proportion to the respective amounts described in this clause fourth held by
them;

(e) fifth, to the payment of all other Secured Obligations of the Term Secured
Parties owing under or in respect of the Term Documents that are due and payable
to the Administrative Agent and the other Term Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Secured
Obligations owing to the Administrative Agent and the other Term Secured Parties
on such date; and

(f) last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Upon any sale of the Collateral by the Collateral Trustee (including pursuant to
a power of sale granted by statute or under a judicial proceeding), the receipt
of the Collateral Trustee or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral
Trustee or such officer or be answerable in any way for the misapplication
thereof.

5.5. Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Trustee may exercise in respect of the Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party upon default
under the UCC or any other applicable law and also may with notice to the
relevant Grantor, sell the Collateral or any part thereof in one or more parcels
at public or private sale or sales, at any exchange, broker’s board or office of
the Collateral Trustee or any Lender or elsewhere for cash or on credit or for
future delivery at such price or prices and upon such other terms as are
commercially reasonable irrespective of the impact of any such sales on the
market price of the Collateral. The Collateral Trustee shall be authorized at
any such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers of Collateral to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and, upon consummation of any
such sale, the Collateral Trustee shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and/or appraisal
that it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Collateral Trustee and any
Secured Party shall have the right upon any such public sale, and, to the extent
permitted by law, upon any such private sale, to purchase the whole or any part
of the Collateral so sold, and the Collateral Trustee or such Secured Party may,
subject to (x) the satisfaction in full in cash of all payments due pursuant to
Section 5.4(a) hereof and (y) the satisfaction of the Secured Obligations in
accordance with the

 

19



--------------------------------------------------------------------------------

priorities set forth in Section 5.4 hereof, pay the purchase price by crediting
the amount thereof against the Secured Obligations. Each Grantor agrees that, to
the extent notice of sale shall be required by law, at least ten days’ notice to
such Grantor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Collateral Trustee shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Trustee may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. To the extent permitted by law,
each Grantor hereby waives any claim against the Collateral Trustee arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price that might have been obtained at a
public sale, even if the Collateral Trustee accepts the first offer received and
does not offer such Collateral to more than one offeree. Each Grantor further
agrees, at the Collateral Trustee’s request, to assemble the Collateral and make
it available to the Collateral Trustee at places which the Collateral Trustee
shall reasonably select, whether at such Grantor’s premises or elsewhere. The
Collateral Trustee shall apply the net proceeds of any action taken by it
pursuant to this Section 5.5 in accordance with the provisions of Section 5.4.

5.6. Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Collateral Trustee or any Secured Party to collect such
deficiency.

5.7. Amendments, etc. with Respect to the Secured Obligations; Waiver of Rights.
Each Grantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Grantor and without notice to or further
assent by any Grantor, (a) any demand for payment of any of the Secured
Obligations made by the Collateral Trustee or any other Secured Party may be
rescinded by such party and any of the Secured Obligations continued, (b) the
Secured Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Collateral Trustee or any other Secured Party, (c) the Term
Priority Lien Documents and any other documents executed and delivered in
connection therewith and any documents entered into with the Term Agent or the
Collateral Trustee, as applicable, or any of their respective affiliates in
connection with treasury, depositary or cash management services or in
connection with any automated clearinghouse transfer of funds may be amended,
modified, supplemented or terminated, in whole or in part, as the Collateral
Trustee (or, in the case of any documents entered into with the Term Agent or
the Collateral Trustee, as applicable, or any of their respective affiliates in
connection with treasury, depositary or cash management services or in
connection with any automated clearinghouse transfer of funds, the party
thereto) may deem advisable from time to time, and (d) any collateral security,
guarantee or right of offset at any time held by the Collateral Trustee or any
other Secured Party for the payment of the Secured Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Collateral Trustee nor
any other Secured Party shall have any obligation to protect,

 

20



--------------------------------------------------------------------------------

secure, perfect or insure any Lien at any time held by it as security for the
Secured Obligations or for this Agreement or any property subject thereto. When
making any demand hereunder against any Grantor, the Collateral Trustee or any
other Secured Party may, but shall be under no obligation to, make a similar
demand on the Parent Grantor or any other Grantor or any other person, and any
failure by the Collateral Trustee or any other Secured Party to make any such
demand or to collect any payments from the Parent Grantor or any other Grantor
or any other person or any release of the Parent Grantor or any other Grantor or
any other person shall not relieve any Grantor in respect of which a demand or
collection is not made or any Grantor not so released of its several obligations
or liabilities hereunder, and shall not impair or affect the rights and
remedies, express or implied, or as a matter of law, of the Collateral Trustee
or any other Secured Party against any Grantor. For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.

5.8. Access Rights on Mortgaged Properties. The Grantors hereby agree with the
Collateral Trustee that, at any time during the continuance of an Event of
Default and after notice of such action to the Parent Grantor, the “Revolving
Credit Collateral Agent” (as defined in the Intercreditor Agreement) shall have
access, during the “Access Period” (as defined in the Intercreditor Agreement),
and each such Grantor that owns any of the Mortgaged Property has granted a
non-exclusive easement in gross over its property to permit the uses by
Revolving Credit Collateral Agent (as defined in the Intercreditor Agreement)
contemplated by Section 3.2 of the Intercreditor Agreement. The Collateral
Trustee hereby consents to such easement.

6. The Collateral Trustee.

6.1. Collateral Trustee’s Appointment as Attorneys-in-Fact, etc. (a) Each
Grantor hereby appoints, which appointment is irrevocable and coupled with an
interest, effective upon and during the occurrence of an Event of Default, the
Collateral Trustee and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or otherwise, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Trustee the power and right,
on behalf of such Grantor, either in the Collateral Trustee’s name or in the
name of such Grantor or otherwise, without assent by such Grantor, to do any or
all of the following, in each case after and during the occurrence of an Event
of Default and after written notice by the Collateral Trustee of its intent to
do so:

(i) take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any Account
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Trustee for the purpose of collecting any and all
such moneys due under any Account or with respect to any other Collateral
whenever payable;

 

21



--------------------------------------------------------------------------------

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Trustee may request to evidence the Collateral Trustee’s and the
Secured Parties’ Security Interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral;

(iv) execute, in connection with any sale provided for in Section 5.5, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;

(v) obtain and adjust insurance required to be maintained by such Grantor or
paid to the Collateral Trustee pursuant to Section 9.03 of the Credit Agreement;

(vi) direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Collateral Trustee or as the Collateral Trustee shall direct;

(vii) ask or demand for, collect and receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral;

(viii) sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;

(ix) commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
portion thereof and to enforce any other right in respect of any Collateral;

(x) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral (with such Grantor’s consent (not to be unreasonably
withheld or delayed) to the extent such action or its resolution could
materially affect such Grantor or any of its affiliates in any manner other than
with respect to its continuing rights in such Collateral);

(xi) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Trustee
may deem appropriate (with such Grantor’s consent (not to be unreasonably
withheld or delayed) to the extent such action or its resolution could
materially affect such Grantor or any of its affiliates in any manner other than
with respect to its continuing rights in such Collateral);

 

22



--------------------------------------------------------------------------------

(xii) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Collateral Trustee shall in its sole discretion determine; and

(xiii) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Trustee were the absolute owner thereof for all purposes, and do,
at the Collateral Trustee’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things that the Collateral Trustee deems
necessary to protect, preserve or realize upon the Collateral and the Collateral
Trustee’s and the Secured Parties’ Security Interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.

Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Trustee agrees that it will not exercise any rights under the power of attorney
provided for in this Section 6.1(a) unless an Event of Default shall have
occurred and be continuing and in accordance with the Collateral Trust
Agreement.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Trustee, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Collateral Trustee incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due Secured Obligations under the Term
Priority Lien Documents, from the date of payment by the Collateral Trustee to
the date reimbursed by the relevant Grantor, shall be payable by such Grantor to
the Collateral Trustee on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the Security Interests created hereby are
released.

6.2. Duty of Collateral Trustee. The Collateral Trustee’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Trustee deals with similar property for
its own account. The Collateral Trustee shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Collateral Trustee accords its own property. Neither the Collateral
Trustee, any Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers

 

23



--------------------------------------------------------------------------------

conferred on the Collateral Trustee and the Secured Parties hereunder are solely
to protect the Collateral Trustee’s and the Secured Parties’ interests in the
Collateral and shall not impose any duty upon the Collateral Trustee or any
Secured Party to exercise any such powers. The Collateral Trustee and the
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

6.3. Authority of Collateral Trustee. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Trustee under this Agreement with respect
to any action taken by the Collateral Trustee or the exercise or non-exercise by
the Collateral Trustee of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Collateral Trustee and the Secured Parties, be
governed by the Collateral Trust Agreement, and by the Term Priority Lien
Documents and such other agreements with respect thereto as may exist from time
to time among them, but, as between the Collateral Trustee and the Grantors, the
Collateral Trustee shall be conclusively presumed to be acting as agent for the
applicable Secured Parties with full and valid authority to so act or refrain
from acting, and no Grantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.

6.4. Security Interest Absolute. All rights of the Collateral Trustee hereunder,
the Security Interest, and all obligations of the Grantors hereunder shall be
absolute and unconditional.

6.5. Continuing Security Interest; Release. (a) This Agreement shall remain in
full force and effect and be binding in accordance with and to the extent of its
terms upon each Grantor and the successors and assigns thereof and shall inure
to the benefit of the Collateral Trustee and the other Secured Parties and their
respective successors, indorsees, transferees and assigns until all Secured
Obligations (other than any contingent indemnity obligations not then due) and
the obligations of each Grantor under this Agreement shall have been satisfied
by payment in full, notwithstanding that from time to time during the term of
the Term Priority Lien Documents the Grantors may be free from any Secured
Obligations.

(b) A Grantor (other than the Parent Grantor and the Borrower) shall
automatically be released from its obligations hereunder and the Security
Interest in the Collateral of such Grantor shall be automatically released upon
the consummation of any transaction permitted under the Credit Agreement as a
result of which such Grantor becomes or is otherwise designated as an “Excluded
Subsidiary” (within subclauses (k) or (l) of the Credit Agreement’s definition
thereof), ceases to be a Subsidiary of the Parent Grantor or otherwise ceases to
be a Credit Party.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement or upon the effectiveness of any written
consent to the release of the Security Interest granted hereby in any Collateral
pursuant to Section 13.11 of the Credit Agreement, the Security Interest in such
Collateral shall be automatically released and such Collateral sold free and
clear of the Lien and Security Interests created hereby.

 

24



--------------------------------------------------------------------------------

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c), the Collateral Trustee shall execute and deliver to any Grantor, at
such Grantor’s expense, all documents that such Grantor shall reasonably request
to evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 6.5 shall be without recourse to or warranty by the
Collateral Trustee.

6.6. Reinstatement. Each Grantor further agrees that, if any payment made by any
Grantor or other Person and applied to the Secured Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the proceeds
of Collateral are required to be returned by any Secured Party to such Grantor,
its estate, trustee, receiver or any other party, including any other Grantor,
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or repayment, any Lien or other Collateral
securing such liability shall be and remain in full force and effect, as fully
as if such payment had never been made or, if prior thereto the Lien granted
hereby or other Collateral securing such liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender), such Lien
or other Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.

6.7. Equal and Ratable Sharing of Collateral by Holders of Priority Lien Debt.
Notwithstanding (a) anything to the contrary contained in the Security
Documents; (b) the time of incurrence of any Series of Priority Lien Debt (as
defined in the Collateral Trust Agreement); (c) the order or method of
attachment or perfection of any Lien securing any Series of Priority Len Debt;
(d) the time or order of filing or recording of financing statements or other
documents filed or recorded to perfect any Liens securing any Series of Priority
Lien Debt; (e) the time of taking possession or control over any Collateral
securing any Series of Priority Lien Debt; (f) that any Priority Lien (as
defined in the Collateral Trust Agreement) may not have been perfected or may be
or have become subordinated, by equitable subordination or otherwise, to any
other Lien; or (g) the rules for determining priority under any law governing
relative priorities of Liens, all Priority Liens granted at any time by any
Grantor will secure, equally and ratably, all present and future Priority Lien
Obligations (as defined in the Collateral Trust Agreement) of such Grantor, as
the case may be, as more fully specified in the Collateral Trust Agreement.

The foregoing provision is intended for the benefit of each present and future
holder of Priority Lien Obligations, and will be enforceable by each present and
future Priority Lien Representative (as defined in the Collateral Trust
Agreement) and the Collateral Trustee, as holder of Priority Liens, in each
case, as a party to the Collateral Trust Agreement or as a third party
beneficiary thereof.

7. Collateral Trustee As Agent.

 

25



--------------------------------------------------------------------------------

(a) U.S. Bank National Association has been appointed to act as the Collateral
Trustee under Term Priority Lien Documents, by the Term Priority Lien
Claimholders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Trustee shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including
the release or substitution of Collateral), solely in accordance with this
Agreement and the Term Priority Lien Documents. In furtherance of the foregoing
provisions of this Section 7(a), each Secured Party, by its acceptance of the
benefits hereof, agrees that it shall have no right individually to realize upon
any of the Collateral hereunder, it being understood and agreed by such Secured
Party that all rights and remedies hereunder may be exercised solely by the
Collateral Trustee for the ratable benefit of the applicable Term Priority Lien
Claimholders and Secured Parties in accordance with the terms of this
Section 7(a).

(b) The Collateral Trustee shall at all times be the same Person that is the
Collateral Trustee under the Collateral Trust Agreement and the Intercreditor
Agreement. Written notice of resignation by the Collateral Trustee pursuant to
Section 6.1 of the Collateral Trust Agreement shall also constitute notice of
resignation as Collateral Trustee under this Agreement; removal of the
Collateral Trustee shall also constitute removal under this Agreement; and
appointment of a Collateral Trustee pursuant to Section 6.2 of the Collateral
Trust Agreement shall also constitute appointment of a successor Collateral
Trustee under this Agreement. Upon the acceptance of any appointment as
Collateral Trustee under Section 6.2 of the Collateral Trust Agreement by a
successor Collateral Trustee, that successor Collateral Trustee shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Collateral Trustee under this Agreement, and the
retiring or removed Collateral Trustee under this Agreement shall promptly
(i) transfer to such successor Collateral Trustee all sums, securities and other
items of Collateral held hereunder, together with all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Collateral Trustee under this Agreement, and
(ii) execute and deliver to such successor Collateral Trustee or otherwise
authorize the filing of such amendments to financing statements and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Trustee of the Security Interests
created hereunder, whereupon such retiring or removed Collateral Trustee shall
be discharged from its duties and obligations under this Agreement. After any
retiring or removed Collateral Trustee’s resignation or removal hereunder as
Collateral Trustee, the provisions of this Agreement shall inure to its benefit
as to any actions taken or omitted to be taken by it under this Agreement while
it was Collateral Trustee hereunder.

(c) The Collateral Trustee shall not be deemed to have any duty whatsoever with
respect to any Secured Party that is a counterparty to a Designated Hedge
Agreement the obligations under which constitute Secured Obligations, unless it
shall have received written notice in form and substance satisfactory to the
Collateral Trustee from a Grantor or any such Secured Party as to the existence
and terms of the applicable Designated Hedge Agreement.

8. Miscellaneous.

 

26



--------------------------------------------------------------------------------

8.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the affected Grantor and the Collateral Trustee in
accordance with Section 7.1 of the Collateral Trust Agreement.

8.2. Designated Hedge Providers. Each Designated Hedge Provider, by delivery of
a joinder agreement in form and substance provided in the Collateral Trust
Agreement or otherwise reasonably satisfactory to the Collateral Trustee and the
applicable Credit Party, or as otherwise agreed by the Collateral Trustee and
such Credit Party (any such agreement a “Security Agreement Hedge Provider
Joinder”) shall:

(a) acknowledge and consent to the terms of the Intercreditor Agreement and the
Collateral Trust Agreement;

(b) agree that, by executing and delivering to the Collateral Trustee the
Security Agreement Hedge Provider Joinder, such Designated Hedge Provider
(i) shall be bound by the provisions of (x) this Security Agreement and the Term
Pledge Agreement as a “Secured Party” hereunder and thereunder and (y) the Term
Guarantee Agreement as a “Guaranteed Party” thereunder and (ii) accepts the
rights and obligations with respect to the foregoing;

(c) agree to be bound by Article 13 of the Credit Agreement (including, without
limitation, with respect to the release of Liens in connection with any
transaction permitted under the Credit Agreement and the application of funds
following the exercise of remedies thereunder); and

(d) agree to reimburse, indemnify and hold harmless each Agent-Related Person
(as defined in the Credit Agreement) pursuant to Section 13.07 of the Credit
Agreement and be bound by such provision as if such provision was expressly set
forth herein.

8.3. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 7.7 of the Collateral Trust Agreement. All
communications and notices hereunder to any Grantor shall be given to it in care
of the Borrower at the Borrower’s address set forth on Schedule 14.02 to the
Credit Agreement.

8.4. No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Trustee nor any Secured Party shall by any act (except by a written instrument
pursuant to Section 8.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default or in any breach of any of the terms and conditions hereof.
No failure to exercise, nor any delay in exercising, on the part of the
Collateral Trustee or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Collateral Trustee or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Collateral Trustee or such other Secured Party would
otherwise have on any future occasion. The rights, remedies, powers and
privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

 

27



--------------------------------------------------------------------------------

8.5. Enforcement Expenses; Indemnification. Without duplication of any
indemnification provided to the Collateral Trustee under the terms of any Term
Document:

(a) Each Grantor agrees to pay any and all expenses (including all reasonable
fees and disbursements of counsel) that may be paid or incurred by any Secured
Party in enforcing, or obtaining advice of counsel in respect of, any rights
with respect to, or collecting, any or all of the Secured Obligations and/or
enforcing any rights with respect to, or collecting against, such Grantor under
this Agreement.

(b) Each Grantor agrees to pay, and to save the Collateral Trustee and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c) Each Grantor agrees to pay, and to save the Collateral Trustee and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Credit Parties would be required to do so pursuant to Section 14.05 of the
Credit Agreement.

(d) The agreements in this Section 8.5 shall survive repayment of the Secured
Obligations and all other amounts payable under the Term Priority Lien
Documents.

8.6. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Collateral Trustee except pursuant to a
transaction permitted by the Term Priority Lien Documents.

8.7. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Agreement signed by all the parties shall be lodged with the Collateral
Trustee and the Borrower.

8.8. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not

 

28



--------------------------------------------------------------------------------

invalidate or render unenforceable such provision in any other jurisdiction. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

8.9. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10. Integration. This Agreement together with the other Term Priority Lien
Documents represents the agreement of each of the Grantors with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by the Collateral Trustee or any other Secured Party relative to
the subject matter hereof not expressly set forth or referred to herein or in
the other Term Priority Lien Documents.

8.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.12. Submission To Jurisdiction Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Term Priority Lien Documents to which
it is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 8.3 or at such other address of which such Person
shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and

 

29



--------------------------------------------------------------------------------

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.12 any special, exemplary, punitive or consequential damages.

8.13. Acknowledgments. Each party hereto hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Term Priority Lien Documents to which it is a
party;

(b) neither the Collateral Trustee nor any other Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Term Priority Lien Documents, and the
relationship between the Grantors, on the one hand, and the Collateral Trustee
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Term Priority Lien
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Term Priority Lien Claimholders and any other Secured Party or among
the Grantors and the Term Priority Lien Claimholders and any other Secured
Party.

8.14. Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 9.12 of the Credit
Agreement shall become a Grantor, with the same force and effect as if
originally named as a Grantor herein, for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a written supplement substantially
in the form of Annex B hereto. The execution and delivery of any instrument
adding an additional Grantor as a party to this Agreement shall not require the
consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

8.15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, ANY OTHER TERM PRIORITY LIEN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

9. Intercreditor Agreement; Collateral Trust Agreement. Notwithstanding anything
herein to the contrary, the lien and security interest granted to the Collateral
Trustee pursuant to this Agreement and the exercise of any right or remedy by
the Collateral Trustee hereunder are subject to the provisions of (a) the Third
Amended and Restated Intercreditor Agreement, dated as of the date hereof (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), among the Credit Parties party thereto
from time to time, Bank of America, N.A. in its capacity as administrative agent
and collateral agent under the Revolving Loan Credit Agreement, the Collateral
Trustee, and certain other persons which may be or become parties thereto, or
become bound thereto from

 

30



--------------------------------------------------------------------------------

time to time; and (b) the Collateral Trust Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control. In the event
of any conflict between the terms of the Collateral Trust Agreement and this
Agreement, the terms of the Collateral Trust Agreement shall govern and control.

[SIGNATURE PAGES FOLLOW]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

MRC GLOBAL INC., as Parent Grantor By  

/s/ James E. Braun

Name:   James E. Braun Title:   Executive Vice President and   Chief Financial
Officer MCJUNKIN RED MAN CORPORATION, as Borrower and Grantor By  

/s/ James E. Braun

Name:   James E. Braun Title:   Executive Vice President and   Chief Financial
Officer GREENBRIER PETROLEUM CORPORATION, as Grantor By  

/s/ James E. Braun

Name:   James E. Braun Title:   Executive Vice President and   Chief Financial
Officer MCJUNKIN RED MAN DEVELOPMENT CORPORATION, as Grantor By  

/s/ James E. Braun

Name:   James E. Braun Title:   Executive Vice President and   Chief Financial
Officer MIDWAY-TRISTATE CORPORATION, as Grantor By  

/s/ James E. Braun

Name:   James E. Braun Title:   Executive Vice President and   Chief Financial
Officer MILTON OIL & GAS COMPANY, as Grantor By  

/s/ James E. Braun

Name:   James E. Braun Title:   Executive Vice President and   Chief Financial
Officer

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

MRC MANAGEMENT COMPANY, as Grantor By  

/s/ James E. Braun

Name:   James E. Braun Title:   Executive Vice President and   Chief Financial
Officer RUFFNER REALTY COMPANY, as Grantor By  

/s/ James E. Braun

Name:   James E. Braun Title:   Executive Vice President and   Chief Financial
Officer THE SOUTH TEXAS SUPPLY COMPANY, INC., as Grantor By  

/s/ James E. Braun

Name:   James E. Braun Title:   Executive Vice President and   Chief Financial
Officer

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Collateral Trustee By:  

/s/ James A. Hanley

Name:   James A. Hanley Title:   Vice President

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 3.2(B)

FILING OFFICES

1. [Borrower to provide]

Schedule 3.2(b) – Filing Offices



--------------------------------------------------------------------------------

SCHEDULE I

EXCLUSIVE LICENSES OF U.S. REGISTERED COPYRIGHTS

1. [Borrower to provide]

Schedule I – Exclusive Licenses of U.S. Registered Copyrights



--------------------------------------------------------------------------------

SCHEDULE II

COPYRIGHTS

 

Registered Owner

  

Title

  

Registration No.

  

Registration Date

[Borrower to provide]

        

Schedule II –Copyrights



--------------------------------------------------------------------------------

SCHEDULE III

EXCLUSIVE LICENSES OF U.S. REGISTERED PATENTS

1. [Borrower to provide]

Schedule III – Exclusive Licenses of U.S. Registered Patents



--------------------------------------------------------------------------------

SCHEDULE IV

PATENTS

 

Registered Owner

  

Title

  

Registration No.

  

Registration Date

[Borrower to provide]

                 

Schedule IV – Patents



--------------------------------------------------------------------------------

SCHEDULE V

EXCLUSIVE LICENSES FOR U.S. TRADEMARKS

1. [Borrower to provide]

Schedule V – Exclusive Licenses of U.S. Registered Trademarks



--------------------------------------------------------------------------------

SCHEDULE VI

TRADEMARKS

 

Registered Owner

  

Description

  

Registration No.

  

Registration Date

[Borrower to provide]

                 

Schedule VI – Trademarks



--------------------------------------------------------------------------------

ANNEX A TO

THE SECURITY AGREEMENT

SUPPLEMENT NO. [    ] dated as of [            , 20    ] (this “Supplement”) to
the SECURITY AGREEMENT dated as of November 9, 2012 (the “Security Agreement”)
among each of the Grantors listed on the signature pages thereto (each such
person individually, a “Grantor” and, collectively, the “Grantors”), and U.S.
Bank National Association, as Collateral Trustee under the Credit Agreement
referred to below for the Secured Parties.

A. Reference is made to (a) the Term Loan Credit Agreement dated as of
November 9, 2012 (as the same may be amended, restated, supplemented or
otherwise modified, refinanced or replaced from time to time, the “Credit
Agreement”), among McJunkin Red Man Corporation, a Delaware corporation (the
“Borrower”), MRC Global Inc., a Delaware corporation, the Subsidiary Guarantors
named therein, the lenders party thereto from time to time, Bank of America,
N.A. as administrative agent (the “Term Agent”) and U.S. Bank National
Association as collateral trustee (the “Collateral Trustee”) and (b) the
Collateral Trust Agreement dated as of November 9, 2012 (as the same may be
amended, restated, supplemented or otherwise modified from time to time) among
the Borrower, the Subsidiary Guarantor named therein, the Term Agent and the
Collateral Trustee.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement.

C. The Grantors have entered into the Security Agreement in order to induce the
Term Agent and the Collateral Trustee to enter into the Credit Documents and to
induce the Secured Parties to make their respective extensions of credit and
other accommodations as set forth in the Term Priority Lien Documents.

D. Pursuant to Section 4.1(b) of the Security Agreement, within 60 days after
the end of each June and December, each Grantor has agreed to deliver to the
Collateral Trustee a written supplement substantially in the form of this
Supplement with respect to any additional Copyrights, Patents and Trademarks
acquired by such Grantor after the date of the Security Agreement. The Grantors
have identified on Schedule I, II, III, IV, V and VI hereto the additional
Copyright Licenses, Copyrights, Patent Licenses, Patents, Trademark Licenses and
Trademarks acquired by such Grantors after the date of the Security Agreement.
The undersigned Grantors are executing this Supplement in order to facilitate
supplemental filings to be made by the Collateral Trustee with the United States
Copyright Office and the United States Patent and Trademark Office.

Accordingly, the Collateral Trustee and the Grantors agree as follows:

SECTION 1. (a) Schedule I of the Security Agreement is hereby supplemented, as
applicable, by the information set forth in the Schedule I hereto,
(b) Schedule II of the Security Agreement is hereby supplemented, as applicable,
by the information set forth in the Schedule II hereto, (c) Schedule III of the
Security Agreement is hereby supplemented, as applicable, by the information set
forth in the Schedule III hereto, (d) Schedule IV of the Security Agreement is
hereby supplemented, as applicable, by the information set forth in the

 

Annex A - 1



--------------------------------------------------------------------------------

Schedule IV hereto, (e) Schedule V of the Security Agreement is hereby
supplemented, as applicable, by the information set forth in the Schedule V
hereto and (f) Schedule VI of the Security Agreement is hereby supplemented, as
applicable, by the information set forth in the Schedule VI hereto.

SECTION 2. Each Grantor hereby grants to the Collateral Trustee for the benefit
of the Secured Parties a security interest in the Intellectual Property set
forth in Schedules I, II, III, IV, V and VI hereto. Each Grantor hereby
represents and warrants that the information set forth on Schedules I, II, III,
IV, V and VI hereto is true and correct as of the date hereof.

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Trustee and the Borrower. This Supplement shall become effective as to each
Grantor when the Collateral Trustee shall have received counterparts of this
Supplement that, when taken together, bear the signatures of such Grantor and
the Collateral Trustee.

SECTION 4. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 8.3 of the Security Agreement. All communications and
notices hereunder to each Grantor shall be given to it in care of the Borrower
at the Borrower’s address set forth on Schedule 14.02 to the Credit Agreement.

SECTION 8. Each Grantor agrees to reimburse the Collateral Trustee for its
respective reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Trustee.

[SIGNATURE PAGES FOLLOW]

 

Annex A - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Trustee have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

                                         , as     New Grantor By:  

 

  Name:   Title:

 

U.S. Bank National Association, as

    Collateral Trustee

By:  

 

  Name:   Title:

[SIGNATURE PAGE TO SUPPLEMENT NO. [    ] TO SECURITY AGREEMENT]

 

Annex A - 3



--------------------------------------------------------------------------------

SCHEDULE I

TO SUPPLEMENT NO. [    ]

EXCLUSIVE LICENSES OF U.S. REGISTERED COPYRIGHTS

1. [                    ]

 

Annex A - 4



--------------------------------------------------------------------------------

SCHEDULE II

TO SUPPLEMENT NO. [    ]

COPYRIGHTS

 

Registered Owner

  

Title

  

Registration No.

  

Registration Date

        

 

Annex A - 5



--------------------------------------------------------------------------------

SCHEDULE III

TO SUPPLEMENT NO. [    ]

EXCLUSIVE LICENSES OF U.S. REGISTERED PATENTS

1. [                    ]

 

Annex A - 6



--------------------------------------------------------------------------------

SCHEDULE IV

TO SUPPLEMENT NO. [    ]

PATENTS

 

Registered Owner

  

Title

  

Registration No.

  

Registration Date

                 

 

Annex A - 7



--------------------------------------------------------------------------------

SCHEDULE V

TO SUPPLEMENT NO. [    ]

EXCLUSIVE LICENSES FOR U.S. TRADEMARKS

1. [                    ]

 

Annex A - 8



--------------------------------------------------------------------------------

SCHEDULE VI

TO SUPPLEMENT NO. [    ]

TRADEMARKS

 

Registered Owner

  

Description

  

Registration No.

  

Registration Date

                 

 

Annex A - 9



--------------------------------------------------------------------------------

ANNEX B TO

THE SECURITY AGREEMENT

SUPPLEMENT NO. [    ] dated as of [            201 [    ]] (this “Supplement”)
to the SECURITY AGREEMENT dated as of November 9, 2012 (the “Security
Agreement”) among each of the Grantors listed on the signature pages thereto
(each such person individually, a “Grantor” and, collectively, the “Grantors”),
and U.S. Bank National Association, as Collateral Trustee under the Credit
Agreement referred to below for the Secured Parties.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement.

B. Section 8.14 of the Security Agreement provides that each Subsidiary of the
Parent Grantor that is required to become a party to the Security Agreement
pursuant to Section 9.12 of the Credit Agreement shall become a Grantor, with
the same force and effect as if originally named as a Grantor therein, for all
purposes of the Security Agreement upon execution and delivery by such
Subsidiary of an instrument in the form of this Supplement. Each undersigned
Subsidiary (each, a “New Grantor”) is executing this Supplement in accordance
with the requirements of the Security Agreement to become a Subsidiary Grantor
under the Security Agreement as consideration for the Secured Obligations.

Accordingly, the Collateral Trustee and the New Grantors agree as follows:

SECTION 1. In accordance with Section 8.14 of the Security Agreement, each New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
each New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, each New Grantor, as security for the payment and performance in
full of the Secured Obligations, does hereby bargain, sell, convey, assign, set
over, mortgage, pledge, hypothecate and transfer to the Collateral Trustee, for
the benefit of the Secured Parties, and hereby grants to the Collateral Trustee,
for the benefit of the Secured Parties, a security interest in all of the
Collateral of such New Grantor, in each case whether now or hereafter existing
or in which it now has or hereafter acquires an interest. Each reference to a
“Grantor” in the Security Agreement shall be deemed to include each New Grantor.
The Security Agreement is hereby incorporated herein by reference.

SECTION 2. Each New Grantor represents and warrants to the Collateral Trustee
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to the
effects of bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and general equitable principles.

 

Annex B - 1



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Trustee and the Borrower. This Supplement shall become effective as to each New
Grantor when the Collateral Trustee shall have received counterparts of this
Supplement that, when taken together, bear the signatures of such New Grantor
and the Collateral Trustee.

SECTION 4. Such New Grantor hereby represents and warrants that (a) set forth on
Schedule A hereto is (i) the legal name of such New Grantor, (ii) the
jurisdiction of incorporation or organization of such New Grantor, (iii) the
identity or type of organization or corporate structure of such New Grantor and
(iv) the Federal Taxpayer Identification Number and organizational number of
such New Grantor and (b) as of the date hereof (i) Schedule I hereto sets forth
all of such New Grantor’s exclusive Licenses of registered Copyrights,
(ii) Schedule II hereto sets forth all of such New Grantor’s registered
Copyrights (and all applications therefor), (iii) Schedule III hereto sets forth
all of such New Grantor’s exclusive Licenses of registered Patents,
(iv) Schedule IV hereto sets forth all of such New Grantor’s registered Patents
(and all applications therefor), (v) Schedule V hereto sets forth all of such
New Grantor’s exclusive Licenses of registered Trademarks, and (vi) Schedule VI
hereto sets forth all of such New Grantor’s registered Trademarks (and all
applications therefor).

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 8.3 of the Security Agreement. All communications and
notices hereunder to each New Grantor shall be given to it in care of the
Borrower at the Borrower’s address set forth on Schedule 14.02 to the Credit
Agreement.

SECTION 9. Without duplication of any reimbursement obligation provided to the
Collateral Trustee under any Term Document, each New Grantor agrees to reimburse
the Collateral Trustee for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Collateral Trustee.

 

Annex B - 2



--------------------------------------------------------------------------------

[SIGNATURE PAGES FOLLOW]

 

Annex B - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Grantor and the Collateral Trustee have duly
executed this Supplement to the Security Agreement as of the day and year first
above written

 

                                         , as

    New Grantor

By:  

 

  Name:   Title:

 

U.S. Bank National Association, as

    Collateral Trustee

By:  

 

  Name:   Title:

[SIGNATURE PAGE TO SUPPLEMENT NO. [    ] TO SECURITY AGREEMENT]

 

Annex B - 4



--------------------------------------------------------------------------------

SCHEDULE A

TO SUPPLEMENT NO. [    ]

CORPORATE INFORMATION

 

Legal Name    Jurisdiction of
Incorporation or
Organization    Type of
Organization or
Corporate Structure    Federal Taxpayer
Identification Number and
Organizational Identification
Number                  

 

Annex B - 5



--------------------------------------------------------------------------------

SCHEDULE I

TO SUPPLEMENT NO. [    ]

EXCLUSIVE LICENSES OF U.S. REGISTERED COPYRIGHTS

1. [                    ]

 

Annex B - 6



--------------------------------------------------------------------------------

SCHEDULE II

TO SUPPLEMENT NO. [    ]

COPYRIGHTS

 

Registered Owner

  

Title

  

Registration No.

  

Registration Date

                 

 

Annex B - 7



--------------------------------------------------------------------------------

SCHEDULE III

TO SUPPLEMENT NO. [    ]

EXCLUSIVE LICENSES OF U.S. REGISTERED PATENTS

1. [                    ]

 

Annex B - 8



--------------------------------------------------------------------------------

SCHEDULE IV

TO SUPPLEMENT NO. [    ]

PATENTS

 

Registered Owner

  

Title

  

Registration No.

  

Registration Date

                 

 

Annex B - 9



--------------------------------------------------------------------------------

SCHEDULE V

TO SUPPLEMENT NO. [    ]

EXCLUSIVE LICENSES FOR U.S. TRADEMARKS

1. [                    ]

 

Annex B - 10



--------------------------------------------------------------------------------

SCHEDULE VI

TO SUPPLEMENT NO. [    ]

TRADEMARKS

 

Registered Owner

  

Description

  

Registration No.

  

Registration Date

                 

 

Annex B - 11